In a coram nobis proceeding, defendant appeals from an order of the County Court, Nassau County, entered June 11, 1963, which denied without a hearing his application to vacate a judgment of said court, rendered October 19, 1951 on his plea of guilty, convicting him of attempted robbery in the first degree, assault in the first degree, and unlawfully carrying a concealed weapon, and imposing separate and consecutive sentences for each such crime. Order affirmed (see People ex rel. Maurer v. Jackson, 2 N Y 2d 259; People v. Black, 18 A D 2d 719; People ex rel. Concepcion v. Fay, 19 A D 2d 778; People ex rel. Eldard v. La Vallee, 15 A D 2d 611; People v. Gallo, 19 A D 2d 620). [For appeal from order denying prior coram nobis application, see People v. Van Oosterwyk, 18 A D 2d 841.] Beldock, P. J., Ughetta, Kleinfeld, Hill and Hopkins, JJ., concur.